Citation Nr: 0530103	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability prior to April 14, 2005.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability from April 14, 2005.  
 
 
ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963. 
 
This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2000 rating decision 
rendered by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO), of the Department of Veterans 
Affairs (VA).  In February 2003 and February 2004, the Board 
remanded the case for further evidentiary development.  


FINDINGS OF FACT 

1.  Prior to April 14, 2005, the veteran's low back 
disability was manifested by limitation of motion that does 
not more nearly approximate severe than moderate with 
limitation of flexion of the thoracolumbar spine to more than 
30 degrees.

2.  From April 14, 2005, the veteran's low back disability 
has been manifested by limitation of motion of the 
thoracolumbar spine with flexion limited to 30 degrees or 
less. 

3.  The low back disability is not productive of neurological 
impairment.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to April 14, 2005, for the veteran's low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2004).  

2.  The criteria for a rating in excess of 40 percent from 
April 14, 2005, for the veteran's low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim for an increased 
rating for his service-connected lower back disability was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not 


error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 
 
In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2001 and 
February 2004 as well as a statement of the case issued in 
November 2000 and supplement statements of the case issued in 
June 2003 and July 2005 well after the rating action on 
appeal was promulgated.  VA informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. 
 
Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.   
 
Following provision of the required notice and the completion 
of all indicated development, the Appeals Management Center 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  In sum, the 
Board is of the opinion that any deficiencies in the 
development and consideration of this claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
Accordingly, the Board will address the merits of this 
appeal. 
Evidentiary Background 
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection for residuals of a low back injury was 
awarded by the RO by rating action in March 1998 as the 
evidence showed that the veteran developed lumbar strain 
following an inservice motor vehicle accident in 1961.  An 
initial disability evaluation of 10 percent was assigned. 
 
The veteran filed a claim for an increased rating for his 
service-connected low back disability in January 2000.  
Subsequent VA outpatient treatment records show treatment for 
various conditions including degenerative joint disease in 
the veteran's back.   
 
In March 2000, the veteran was afforded a VA compensation and 
pension examination.  He reported a history of worsening back 
pain especially over the last 5 to 6 years.  He had constant 
pain in his back as well as his right hip joint.  The pain 
from his back radiated into the anterolateral aspect of his 
thigh and knee.  On occasion, the pain radiated into his 
right foot.  He had no tingling or numbness in the right 
lower extremity, and he also denied any weakness, bladder 
problems, or bowel problems.  The pain increased with 
distance ambulation and prolonged standing.  He could not 
walk from the parking lot to the examination room (more than 
500 feet) without low back pain.  He felt stiffness in his 
back after prolonged standing.   
Physical examination revealed no spine deformity or muscle 
spasm.  There was mild tenderness on palpation of the 
lumbosacral paraspinal muscle at L4-5 and L5-S1 as well as 
above the L5-S1 spinal process.  Painless active range of 
motion of the lumbosacral spine was recorded as follows:  
forward flexion from 0 to 90 degrees; backward extension from 
0 to 25 degrees; right flexion from 0 to 33 degrees; left 
flexion from 0 to 32 degrees; and bilateral rotation from 0 
to 35 degrees.  Strength in the lower extremities was noted 
to be a "good plus."  Sensory examination in the lower 
extremities was normal.  Deep tendon reflexes were +2 at the 
knees and +1 at the ankles.  Straight leg raising was 
negative bilaterally; however, with the knees flexed, the 
veteran complained of pain in the right hip.  The veteran 
walked slowly with a normal gait.  There was no apparent 
fatigue or incoordination for a short distance.  Beyond 200 
feet, there was mild limping on the right side.   
 
X-rays of the lumbosacral spine showed spondylolysis of L5 
with grade 1 spondylolisthesis.  There were extensive 
degenerative changes at the L5-S1 disc space with disc space 
narrowing, endplate sclerosis, and large anterior osteophyte 
formation.  There was minimal degenerative change with 
osteophyte formation laterally at L2-3.  The diagnoses were 
traumatic degenerative disc disease and degenerative 
osteoarthritis of the lumbosacral spine at L5-S1 and, to a 
lesser degree, at L2-3. 
 
The veteran continued to report radiating back pain during a 
July 2000 VA spine examination.  The pain radiated into his 
left lower extremity and was described as being through the 
whole leg.  It occurred on a daily basis with symptoms 
typically occurring approximately once per day. 
 
Examination revealed range of motion as follows:  forward 
flexion from 0 to 70 degrees; extension from 0 to 30 degrees; 
and side bending from 0 to 20 degrees bilaterally.  There was 
no apparent atrophy of the calf muscles.  However, the 
examiner noted clear give away weakness of the right leg.  
Motor testing revealed at least 4/5 motor strength on both 
the right and left.  While the veteran was noted to show some 
exaggerated movements, he was able to complete all motor 
activities as requested.  His gait was somewhat antalgic on 
the right.  Straight leg raise test was negative bilaterally.  
His sensation was grossly intact to light touch throughout.  
There was mild tenderness that the veteran verbalized with 
palpation of the lumbosacral paraspinal muscles, but there 
was no actual muscle spasm.  Some tenderness was also noted 
at the L5-S1 interspace.  The examiner noted that the veteran 
had no loss of range of motion, fatigability, weakness, or 
incoordination during the examination.  Radiologic studies 
were consistent with changes of lumbosacral spondylolysis.  
While the veteran's spondylolysis and spondylolisthesis 
resulted in back pain mainly affecting his right lower 
extremity, there was no evidence of neurologic abnormality on 
examination.    
 
During VA neurological examination in July 2000, the veteran 
described pain mostly in his right hip, not his lower back.  
The pain radiated medially around his upper leg and was 
unassociated with tingling or numbness.  It was difficult for 
the veteran to distinguish between his back pain and hip 
pain.  His pain limited his ability to walk, stand, or sit 
for any prolonged period of time.  Despite his complaints of 
back and hip pain, neurologic examination was normal.  While 
the veteran had a definite problem with fatigue in that he 
could only move for a few minutes before developing severe 
pain in his right hip, these symptoms were clearly secondary 
to pain and degenerative disease in his hip rather than his 
back condition.   
 
By rating action in November 2000, the RO awarded a 20 
percent disability evaluation for the veteran's service-
connected lumbar spondylosis, effective January 21, 2000. 
 
Subsequent VA outpatient treatment records show continued 
treatment for low back and hip pain mainly at night.  In 
August 2001, the veteran reported that he got through the day 
by taking either Salsalate or Naproxen.  However, during the 
night his pain either kept him awake or would awaken him.  In 
July 2002, he reported his pain as a 9 on a scale from 1 to 
10.  In May 2003, he reported that his back pain was stable.   
 
During VA examination in May 2003, the veteran reported 
aching pain from time to time in his lower back area ever 
since his inservice injury.  He stated that the pain did not 
radiate into his lower extremities.  Prolonged walking, 
bending, and heavy lifting aggravated the pain.  It was not 
increased by coughing or sneezing.  He had developed aching 
pain in his inguinal region, which radiated down his thigh.  
He was only able to walk about half a block without rest.  He 
took a dozen Hydrocodone tablets a day for pain.   
 
The examiner noted that the veteran walked with a bilateral 
antalgic limp, slightly greater on the right.  He stood with 
lordotic posture, but without definite lateral tilt.  Range 
of motion of the back was recorded as follows:  flexion from 
0 to 60 degrees; extension from 0 to 15 degrees; right 
lateral bending from 0 to 30 degrees; left lateral bending 
from 0 to 20 degrees; rotation to the right from 0 to 30 
degrees; and rotation to the left from 0 to 20 degrees.  Low 
back pain was elicited with all extremities.  There was 
minimal tenderness at the lumbosacral level in the midline.  
The veteran was unable to perform active straight leg raise 
with either leg due to pain.  There was no passive straight 
leg raising eliciting either sitting or pain.  Deep tendon 
reflexes were symmetrically hypoactive in both lower 
extremities.  There was no definite motor or sensory deficit.  
X-rays showed advanced degenerative changes at the 
lumbosacral level.  He also had spondylolysis at L5 and 
first-degree lumbosacral spondylolisthesis.  There were 
slight to moderate degenerative changes at the other lumbar 
levels.  X-rays of the hips showed advanced degenerative 
changes bilaterally, worse on the right.  The examiner noted 
that the major source of the veteran's pain and difficulty 
with ambulation was the advanced arthritis in his hips.  
 
In March 2004 and July 2004, the veteran sought VA medical 
treatment for several disabilities including his chronic back 
pain.  He reported that his back pain had worsened.  His 
current medication was not working.  His pain was a 9 on a 
scale from 1 to 10.  His gait was labored and he walked with 
a hip swing and fused hip positioning.  He was also bent 
slightly forward.  The report of a May 2004 private MRI notes 
that the veteran had degenerative disc space narrowing at L5-
S1 without evidence of spinal stenosis or nerve root 
impingement.   
 
On April 18, 2005, the veteran was afforded a VA compensation 
and pension examination.  He reported that he managed a 
business that did not require him to do a significant amount 
of ambulation; however, he found his ability to work was 
significantly impacted just because of the amount of pain he 
had with any attempts at motion.  Current medication included 
a Fentanyl patch.  He used a walker.  Any activity, including 
walking, bending, and lifting, caused discomfort.  He walked 
extremely slowly and stiff-legged in obvious pain and 
distress.  He stood and walked with an increased lumbar 
lordosis and slight tilt of the lumbar spine to the left.  
His spine was set forward on the pelvis.  Lumbar motion was 
limited to neutral extension, forward flexion to 15 degrees, 
and lateral bending to barely 5 degrees.  With forward 
bending and testing of the lumbar spine, there was audible 
and palpable crepitus coming from the area of both hips.  The 
examiner noted that it was not possible, given the veteran's 
severe pain, to really accurately assess the condition of his 
lumbar spine.  Straight leg raise testing from the supine 
position was not possible due to severe pian elicited from 
moving the hips.  Reflexes were 1+ bilaterally in the lower 
extremities.  There were no evident motor or sensory deficit; 
however, examination of muscle strength was significantly 
limited due to severe pain with any motion of the hips. 
 
Mild tenderness was noted in the midline and the paraspinal 
areas on both sides above the midline and the L4 area to the 
sacrum.  It was not possible to accurately assess for muscle 
spasm, given the severe limitations of hip and spine motions.  
It was also not possible to make any assessment of 
fatigability or incoordination given the fact that the 
veteran was barely able to walk and transfer.   
 
The veteran was diagnosed with degenerative disc disease, 
lumbar spine; very minor spondylolisthesis, L5-S1; and 
extremely slight degenerative spondylolisthesis, L4-L5 as 
well as severe degenerative arthritis of both hips.  The 
examiner noted that it was not feasible to render an opinion 
in terms of additional limits on functional ability with 
repeated use or flare-ups given his severe hip disability.  
There was no evidence of ankylosis of the lumbar spine.  The 
posture and positioning of his lumbar spine appeared to be 
more related to the veteran's severe degenerative arthritis 
of the hips and resultant pelvic obliquity.  There was no 
evidence of any neurologic symptoms associated with the 
veteran's lumbar 


spine.  It was opined that the veteran's lower extremity 
dysfunction was related primarily to severe degenerative 
arthritis of the hips.    
 

Legal Criteria 
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004). 
 
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004). 
 
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003. 
 
Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   
 
The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003. 
 
The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).   
 
In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003. 
 
In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  
 
Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   
 
Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   
 
Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 
 
Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
 
Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.   
 
The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.   
 
Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

 
Rating in Excess of 20 Percent prior to April 14, 2005 
 
As a preliminary matter, the Board notes that the medical 
evidence shows that a rating in excess of 20 percent based 
upon limitation of function is not warranted prior to April 
14, 2005.  The evidence for the period prior to September 26, 
2003, shows that the veteran's limitation of motion did not 
more nearly approximate severe than moderate.  During 
examination in March 2000, he had pain free active motion 
from 25 degrees of extension to 90 degrees of flexion with 
good strength.  While he walked slowly, his gait was normal 
and there was no apparent fatigue or incoordination over a 
short distance.  However, mild limping on the right side was 
observed after 200 feet.  Similar results were noted during 
VA examination in July 2000 when he had range of motion from 
30 degrees of extension to 70 degrees of flexion.  Despite 
some exaggerated movements, the veteran completed all motor 
activities.  The examiner noted that the veteran had no loss 
of range of motion, fatigability, weakness or incoordination 
during the examination.  In May 2003, he had range of motion 
from 15 degrees of extension to 60 degrees of flexion with 
pain at the extremes of testing.  While the veteran had 
difficulty ambulating, the examiner noted that the difficulty 
was due to arthritis in his hips.  

Likewise, the veteran's low back disability does not warrant 
an increased rating under the criteria in effect from 
September 26, 2003.  The evidence for this period does not 
show that the veteran's forward flexion of the thoracolumbar 
spine was limited to 30 degrees or less or that he had 
favorable ankylosis of the entire thoracolumbar spine.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  

The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2005), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).  

Although the veteran has complained of radiating pain, 
numbness in his extremities, and other neurologic symptoms, 
the Board finds the persuasive medical evidence of record 
demonstrates that the veteran does not have any current 
neurological disability associated with his service-connected 
low back disability.  In March 2000, he denied any weakness, 
bladder problems, or bowel problems.  In July 2000, his 
sensation was grossly intact and he had no actual muscle 
spasm.  At that time, the examiner found no evidence of 
neurological abnormalities.  During examination in May 2003, 
the veteran was noted to have no definite motor or sensory 
deficits.  Similarly, despite the veteran's complaint of 
pain, there is no evidence of record of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician prior to April 2005.  Accordingly, 
the Board concludes that the veteran has no symptoms or 
functional impairment warranting a compensable evaluation 
under the criteria for evaluating intervertebral disc disease 
or impairment of a radicular group.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board has also 
considered the doctrine of reasonable doubt with respect to 
this claim but has determined that it is not applicable 
because the preponderance of the evidence is against the 
claim.



Rating in Excess of 40 from April 14, 2005 

During VA examination on April 14, 2005, the veteran was 
noted to have limitation of forward flexion to 15 degrees 
with lateral bending to barely 5 degrees.  These findings are 
consistent with a 40 percent disability evaluation under 
Diagnostic Code 5242.  The April 2005 examination report 
notes that the veteran used a walker and ambulated extremely 
slowly in obvious pain and distress with increased lumbar 
lordosis and a slight tilt of the lumbar spine to the left.  
However, the examination was significantly limited due to 
severe pain with motion of the hips.  The examiner was unable 
to make any assessment of fatigability or incoordination 
given the fact that the veteran was unable to walk and 
transfer as a result of his nonservice-connected bilateral 
hip disability.  However, the examiner noted that there was 
no evidence of ankylosis of the lumbar spine and that the 
position and posture of the veteran's lumbar spine appeared 
to be related to the veteran's degenerative arthritis of the 
hips and resultant pelvic obliquity.  Accordingly, a higher 
rating is not warranted on the basis of unfavorable 
ankylosis.

Although the veteran has disc disease, the medical evidence 
demonstrates that it has not resulted in neurological 
impairment.  The April 2005 examination report notes that 
there was no evidence of any neurologic symptoms associated 
with the veteran's lumbar spine.  While the veteran had lower 
extremity dysfunction, it was felt that the lower extremity 
problems were primarily related to severe arthritis of the 
hip joints.  Moreover, the medical evidence shows that the 
disability is not productive of incapacitating episodes (as 
defined above) having a total duration of at least 6 weeks 
during a 12 month-month period pertinent to this claim so as 
to warrant an increased rating under Diagnostic Code 5243 
(effective September 26, 2003).

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations during the period of this claim.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 20 percent for the veteran's low back 
disability, prior to April 14, 2005, is denied.

A rating in excess of 40 percent for the veteran's low back 
disability, from April 14, 2005, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


